DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 28, lines 5-6, recites that the retention surfaces extend “transversely to the plane of the support surface.” This renders the claim indefinite because it is unclear what part of the support surfaces can be considered transvers to the plane of the support surface – i.e. there does not appear to be any portion of surfaces 20 that are transverse to the top surface/plane 18, see Figure 4.
Additionally, claim 28 recites the limitation "the plane" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephen (US 3,545,660).
Regarding claim 28, Stephen discloses a slat 10 for a vehicle roof tray, the slat comprising: a substantially planar support surface (see flap top portion directly below lead line 24 in Figure 2) configured to support a load; and a pair of opposed, diverging retention surfaces (see Figure 2, surfaces to the left of lead lines 21 and 22) extending away from a side of the support surface (see Figure 2) and transversely to the plane of the support surface, each retention surface arranged to be operatively below the plane of the support surface (see Figure 4).


Allowable Subject Matter
Claims 1-18, 20-27, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant’s arguments filed 4/5/21 with respect to the rejection(s) of claim(s) 1-18, 20-27, and 29 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stehpen (US 3,545,660) only as to claim 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/Primary Examiner, Art Unit 3734